Citation Nr: 9905749	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, right knee, and right elbow.

2.  Entitlement to service connection for peripheral vascular 
disease. 

3.  Entitlement to service connection for the residuals of 
Agent Orange exposure, to include dermatofibroma of the left 
wrist and prostatitis.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left eye disability. 

5.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated as 20 percent disabling. 

6.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1957, and from January 1963 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that the issue of entitlement to an 
increased rating for coronary artery disease with 
hypertension was originally included among those on appeal.  
This disability has now been reevaluated as arteriosclerotic 
heart disease, hypertension, and sick sinus syndrome with 
permanent pacemaker, and evaluated as 100 percent disabling.  
As this represents a complete grant of the benefits sought by 
the veteran, this issue is no longer included on appeal. 

The issues of entitlement to increased ratings for chronic 
obstructive pulmonary disease and intervertebral disc 
syndrome are addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
peripheral vascular disease and arthritis of the shoulders, 
right knee, and right elbow are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation. 

2.  The claim for service connection for dermatofibroma of 
the left wrist and prostatitis as secondary to Agent Orange 
exposure is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  The RO denied entitlement to service connection for a 
left eye disability when it issued an unappealed rating 
decision in October 1957.

4.  The additional evidence submitted by the veteran since 
October 1957 is cumulative of evidence previously considered, 
and by itself or in connection with the evidence previously 
of record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veteran's right ear hearing acuity is at level I, and 
his left ear hearing acuity is at level II. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis of the shoulders, right knee, and right elbow is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for 
peripheral vascular disease is not well grounded.  
38 U.S.C.A. § 5107. 

3.  The claim for entitlement to service connection for 
dermatofibroma of the left wrist and prostatitis as secondary 
to Agent Orange exposure is not well grounded.  38 U.S.C.A. 
§ 5107.

4.  Evidence received since the final October 1957 rating 
decision wherein the RO denied entitlement to service 
connection for a left eye disability is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998). 

5.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
arthritis of the shoulders, right knee, 
and right elbow; peripheral vascular 
disease; and dermatofibroma of the left 
wrist and prostatitis as secondary to 
Agent Orange exposure.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim does not need to be conclusive, but only possible in 
order to be well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The appellant has the burden of 
submitting evidence to show that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for there to be a well grounded claim for service connection, 
there must be evidence of incurrence or aggravation of a 
disease or injury during service, competent evidence that the 
veteran currently has the claimed disability, and evidence of 
a nexus between the inservice disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  





If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Arthritis
Factual Background

A review of the veteran's service medical records indicates 
that he was seen for pain about the left tibial tubercle in 
February 1968.  The impression was a stress fracture.  Other 
records include a diagnosis of a cyst of the left medial 
meniscus in May 1970.  The examiner stated that a 
meniscectomy would be required.  February 1971 records again 
noted left knee swelling.  The previous diagnosis of a cyst 
and recommendation of surgery was noted.  April 1973 records 
show a history of several old injuries to the left knee.  He 
was thought to have a cyst of either the medial meniscus or 
joint space.  



Additional service medical records show that the veteran 
continued to have problems with his left knee throughout 
1973.  He was admitted to the hospital in October 1973, where 
he underwent arthrotomy with medial meniscectomy of the left 
knee.  Following some rehabilitation, the veteran was 
discharged in November 1973.  

The veteran complained of shoulder, arm and elbow pain in 
February 1986.  He was treated for elbow and shoulder strain 
due to weight lifting.  Additional February 1986 records 
state that the veteran was positive for elbow tendonitis.  
The examiner said that the veteran was negative for trauma.  

The veteran was afforded his retirement examination in 
October 1986.  This examination was negative for evidence of 
an injury to or arthritis of the right knee, right elbow, or 
shoulders.  On the Report of Medical History completed at 
this time, the veteran answered "yes" to a history of 
painful or "trick" shoulder or elbow, and "yes" to a 
history of swollen or painful joints.  He answered "no" to 
a history of a "trick" or locked knee.  On elaboration, the 
veteran stated that he had developed a cyst of the right knee 
from 1969 to 1970, and had cartilage removed from the right 
knee in October 1973.  He further noted that his leg had been 
fractured beneath the right knee in 1968  Finally, the 
veteran added that he had injured his right knee around 1961, 
but that this had resolved without any problems.  

The remainder of the service medical records are negative for 
any evidence of trauma of the right knee, right elbow, or 
shoulders.  They are also negative for a diagnosis of 
arthritis of the right knee, right elbow, or shoulders.  

The post-service medical evidence includes the report of an 
April 1988 VA examination.  The veteran reported a history of 
epicondylitis of the right elbow.  He stated that this 
occurred in the 1960's and was the result of a puncture wound 
to the right elbow.  Since that time, he had noticed 
occasional pain in his right elbow when playing racquetball.  
On examination, the elbow had a full range of motion.  

There was no tenderness to palpation along the right lateral 
epicondyle.  The olecranon bursa was not enlarged or 
inflamed.  The shoulders were also normal with no tenderness 
and full range of motion.  The impression included history of 
olecranon bursitis and lateral epicondylitis of the right 
elbow.  The current examination was described as normal, and 
there was no evidence of any functional defects.  An 
impression pertaining to the right knee or shoulders was not 
recorded.  An additional VA examination conducted in May 1988 
was also negative for arthritis. 

VA treatment records dated from 1989 to 1994 are contained in 
the claims folder.  February 1991 records state that the 
right knee was unremarkable.  VA treatment records dated June 
1993 state that the veteran is status post arthroscopic knee 
surgery in 1973.  These records did not specify which knee 
had been treated.  Arthritis of the right knee, right elbow, 
and right shoulder were not noted in these records.

Private hospital records dated in March 1993 state that the 
veteran is status post knee surgery in 1973.  The review of 
the veteran's systems was unremarkable, and arthritis of the 
right knee, right elbow, and right shoulder was not 
indicated. 

The veteran presented testimony in support of his claim 
before a hearing officer at the RO in July 1995.  A 
transcript of his testimony has been associated with the 
claims file.

The veteran was afforded a VA orthopedic examination in 
September 1995.  He gave a history of an injury as a result 
of a parachute jump during service in 1954.  He reported the 
development of low back pain as a result of this accident.  
The veteran could recall no specific injury to his shoulders, 
but believed he had arthritis.  He reported no specific 
treatment of his shoulders through the years other than the 
use of pain relief medication.  Presently, he reported pain 
in his shoulders, especially while holding his arms out in 
front of him.  He did reasonably well at rest, and reaching 
overhead caused no particular increase in pain.  

The veteran stated that he had bumped his right elbow on a 
spike some years previously, and had developed a swelling 
about the right elbow.  He said he was told this was 
olecranon bursitis.  Fluid was aspirated from this elbow.  At 
times, he had pain in his elbow without provocation.  He had 
experienced these pains several times since 1962.  Currently, 
his right shoulder was totally asymptomatic.  

The veteran reported that he had developed a cyst in his 
right knee in 1970.  In 1973, he was noted to have a lump on 
the medial aspect of the knee, and this was aspirated.  The 
veteran was then casted for some time, and he reported 
significant atrophy in his right thigh.  Later, he felt a 
ripping sensation in his knee, and was told he had a torn 
meniscus.  He underwent a medial meniscectomy.  The knee 
improved, and the veteran later returned to duty.  Through 
the years, he stated that he developed more pain in the right 
knee.  

The veteran complained of pain associated with walking, and 
he reported occasional swelling.  There were no episodes of 
giving way.  The veteran felt he had more pain in his left 
knee than his right.  An X-ray study of the shoulders was 
negative for arthritis.  A study of the knees revealed mild 
medial joint compartment narrowing on the right and moderate 
medial joint compartment narrowing on the left, consistent 
with degenerative joint disease.  The impressions included 
status postoperative left medial meniscectomy, mild 
degenerative joint disease of the knees, and right olecranon 
bursitis, resolved.  

Analysis

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for arthritis of the right knee.  Although the 
veteran reported a history of right knee surgery in October 
1973 at his October 1986 discharge examination, a careful 
review of the remainder of the service medical records 
reveals that the veteran actually developed a cyst and 
underwent surgery for his left knee at that time.  Service 
connection is currently in effect for the residuals of 
meniscectomy of the left knee with degenerative joint 
disease.



The examination conducted at discharge was negative for 
arthritis of the right knee.  Furthermore, the post-service 
medical records are entirely negative for any evidence of 
right knee arthritis until the September 1995 VA examination, 
which was conducted more than eight years after the veteran 
was discharged from service, and more than seven years after 
the end of the presumptive period for arthritis.  

The examiner did not express any opinion that would relate 
arthritis to active service.  The Board recognizes the 
veteran's sincere belief that his current right knee problems 
are the result of repeated parachute jumps, but he is not a 
physician, and is not qualified to express a medical opinion 
as to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, without evidence of a nexus 
between the veteran's current right knee disability and 
active service, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91,92 (1993).  

Similarly, the Board is unable to find that the veteran has 
submitted evidence of a well grounded claim for entitlement 
to service connection for arthritis of the shoulders or right 
elbow.  The service medical records are negative for evidence 
of a diagnosis of arthritis of the shoulders or right elbow, 
or of a trauma to the shoulders or right elbow.  He was seen 
for complaints of shoulder and elbow pain following weight 
lifting in February 1986, but the October 1986 examination 
was negative for a disability of the right elbow or 
shoulders.  

The post-service medical records are also negative for a 
diagnosis of arthritis of the right elbow or shoulders, and 
the September 1995 VA examination noted only resolved right 
olecranon bursitis.  Therefore, as the veteran has not 
submitted any evidence of arthritis of the right elbow or 
shoulders during service, and has not submitted any evidence 
of a diagnosis of arthritis of the right elbow or shoulders 
after discharge from service, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).


Peripheral Vascular Disease
Factual Background

Initially, the Board notes that entitlement to service 
connection for arteriosclerotic heart disease, hypertension, 
and sick sinus syndrome with permanent pacemaker is currently 
in effect.  A 100 percent evaluation is assigned for this 
disability.  

The service medical records are negative for evidence of 
peripheral vascular disease.  The October 1986 retirement 
examination and the medical history obtained at that time are 
both negative for this disability.  

The veteran was afforded a VA examination in April 1988.  
This examination was negative for peripheral vascular 
disease.  

Private hospital records dated April 1993 show that the 
veteran was admitted with complaints of light headedness.  He 
was under consideration for placement of a pacemaker.  The 
examination was negative for peripheral vascular disease.  

The veteran testified at the July 1995 hearing that he had 
experienced cramping of his legs since 1957.  However, he was 
unable to recall if he had ever been told by a doctor that he 
had peripheral vascular disease.  See Transcript. 

The veteran underwent a VA examination for diseases of the 
heart in August 1995.  The assessment included sick sinus 
syndrome, resolved with a cardiac atrial ventricular 
pacemaker, left atrial and left ventricular hypertrophy, and 
Class I New York Heart Association classification.  The 
examination was negative for peripheral vascular disease.  

May 1996 VA hospital records show that the veteran was 
admitted for an acute inferior wall myocardial infarction.  
These records are negative for peripheral vascular disease.  

Additional VA treatment records and private medical records 
dated through 1996 are contained in the claims folder.  These 
records are negative for a diagnosis of peripheral vascular 
disease.  

Analysis

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for peripheral vascular disease.  The service 
medical records are completely negative for this disability, 
as are the post service medical records.  There is no 
evidence that the veteran has ever been diagnosed as having 
peripheral vascular disease.  The Board recognizes the 
seriousness of the veteran's service connected 
arteriosclerotic heart disease, as is reflected by the 100 
percent rating currently in effect.  However, this in and of 
itself does not constitute peripheral vascular disease.  

The Board recognizes the veteran's sincere belief that he has 
this disability, but he is not a doctor, and is not qualified 
to render such a diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, without evidence that the 
veteran had peripheral vascular disease during service, and 
without evidence that he currently has this disability, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Dermatofibroma of the left wrist and 
prostatitis as secondary to Agent Orange 
exposure
Factual Background

The veteran's Form DD 214 shows that the veteran was awarded 
the Vietnam Service Medal, the Republic of Vietnam Service 
Medal, and the Republic of Vietnam Gallantry Cross Unit 
Citation with Palm.  These awards as well as the veteran's 
numerous statements and his testimony at the July 1995 
hearing provide ample evidence of service in Vietnam, and he 
is presumed to have been exposed to an herbicide agent during 
this period.  38 C.F.R. § 3.307.  

The veteran's service medical records show that he was 
treated for lesions in May 1968.  The location of these 
lesions was not noted.  The veteran was tested for diabetes 
in conjunction with his treatment.  

December 1972 records indicate that the veteran was seen for 
an abscess of the left upper arm.  A small subcutaneous lump 
was noted, and the examiner stated it was probably scar 
tissue.  Excision was not recommended.  

The veteran answered "yes" to a history of a tumor, growth, 
cyst, or cancer on a December 1973 Report of Medical History.  
There were no further comments pertaining to this answer.  He 
answered "no" to a history of skin diseases.  A medical 
examination conducted at this time showed that the skin was 
normal, and was negative for a tumor, growth, cyst, or 
cancer.  

The veteran was treated for dermatitis of the groin and face 
in December 1979.  This problem had been present for several 
months.  On examination, there were erythematous papules at 
the mandibular area, as well as at the subinguinal area.  The 
assessment included facial dermatitis, impetigo, and 
intertrigo.  Additional December 1979 records show that this 
condition was resolving nicely.  

January 1982 records show that the veteran was again treated 
for a slight weeping rash on the right side of his chin with 
a slight discharge.  The diagnosis/assessment was rule out 
impetigo.  

The veteran underwent his annual examination in November 
1982.  His prostate was noted to be within normal limits.  
His skin was normal.  He answered "yes" to a history of a 
tumor, growth, cyst, or cancer on the Report of Medical 
History, but there were no further comments.  He answered 
"no" to a history of skin diseases.

The veteran was treated for a rash in January 1983.  There 
was erythema over the anterior surface of the scrotum and in 
the perineal groove of the arms.  Additional January 1983 
records contain a diagnosis of intertrigo.  




At the veteran's October 1986 retirement examination, a small 
lipoma of the left anterior chest wall was noted.  This was 
one half centimeter in size.  The examination stated that the 
veteran's skin was normal.  The veteran answered "no" to a 
history of skin diseases, but "yes" to a history of a 
tumor, growth, cyst, or cancer on a Report of Medical History 
obtained at this time.  On elaboration, the veteran noted he 
had a cyst on the inside of his knee.  

Post-service medical records include the findings of a VA 
examination conducted in April 1988.  He was noted to have 
had a cyst on his left arm for many years, and had been 
advised that if it became enlarged or infected, he was to 
have it removed.  However, it had never caused him any 
problems.  A history of a cyst on his chest was also noted, 
but this was eventually determined to have been a bump as a 
result of an old rib fracture.  The impressions included a 
history of a sebaceous cyst on his left arm.  A small cyst 
was present, but it was not inflamed, and there was no 
evidence of any other pathology.  The examiner did not 
identify any disabilities associated with Agent Orange, and 
prostatitis was not noted.  An additional May 1988 VA 
examination noted that the veteran had traveled through 
multiple defoliated areas, but had no direct defoliant 
operations.  

VA hospital records dated May 1996 note that the veteran was 
admitted for atypical angina.  His problem list included 
prostatitis.  

The veteran was afforded an Agent Orange examination in 
January 1997.  He stated that he had been in defoliated 
jungles, as well as around some aircraft that had been used 
for spraying Agent Orange.  He had experienced some problems 
with skin growths on his arms.  He had a history of 
prostatitis from November 1995.  He was noted to have been 
seen in the dermatology clinic for a skin disability.  The 
examination was unremarkable except for some firmness of the 
right lobe of the prostate.  There was also a seven 
millimeter dermatofibroma of the left wrist.  


The veteran had some hyperpigmentation from earlier tinea 
cruris, and a small eczematous patch of the medial aspect of 
the left thigh.  The assessment included dermatofibroma, 
fibroma of the upper arms bilaterally, history of elevated 
prostate-specific antigen with a negative biopsy, history of 
prostatitis, history of myocardial infarction, and no other 
apparent sequela of Agent Orange exposure to date and no 
other remarkable abnormalities on the examination.  

Analysis

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for service connection for 
dermatofibroma of the left wrist and prostatitis as secondary 
to Agent Orange exposure.  The veteran was treated for an 
abscess of the left upper arm and left chest wall, and 
service connection is in effect for these disabilities.  The 
service medical records also show that the veteran had a 
normal prostate in November 1982.  The remainder of the 
service medical records are negative for prostatitis.  

The veteran has a history of prostatitis that dates from 
November 1995, but a biopsy was negative, and there is no 
diagnosis of prostate cancer.  Dermatofibroma of the left 
wrist was initially noted in January 1997.  Both the 
prostatitis and the dermatofibroma were initially noted many 
years after discharge from service, and neither is recognized 
as a disability that is related to Agent Orange exposure.  As 
the veteran has not shown on the basis of competent medical 
evidence that he has dermatofibroma of the left wrist and 
prostatitis as secondary to Agent Orange exposure, his claim 
must be denied as not well grounded.  38 C.F.R. § 3.309(e).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
veteran's claims for service conection for multiple disorder 
on the merits, he has not been prejudiced by the decision.  
This is because in assuming that the claims were well 
grounded, the RO accorded him greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


In light of the implausibility of the veteran' claims and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
multiple disorders.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the claims for entitlement to service connection for 
arthritis of the shoulders, right knee, and right elbow; 
peripheral vascular disease; and dermatofibroma of the left 
wrist and prostatitis as secondary to Agent Orange exposure 
are not well grounded, the doctrine of reasonable doubt is 
not applicable to these claims.


II.  Where new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left eye disability.

The veteran contends that he has developed a left eye 
disability as a result of active service.  He states that a 
tree branch popped him in the eye and injured him while he 
was on maneuvers in 1954.  He believes that this has resulted 
in a permanent disability.  

The record shows that entitlement to service connection for a 
left eye injury and other disabilities was denied in an 
October 1957 rating decision.  The veteran was notified of 
this decision in an October 1957 letter.  A request to 
conduct an additional search for service medical records was 
received in October 1957.  

However, the veteran did not signify an intent to appeal this 
issue within the one year period allowed by law.  Therefore, 
the October 1957 rating decision is final, and is not subject 
to revision on the same factual basis in the absence of clear 
and unmistakable error.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 1008 
and 1009; effective January 25, 1936 to December 31, 1957.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after a 
decision has been promulgated and submits evidence in support 
thereof, a determination as whether such evidence is new and 
materia must be made, and if it is, as to whether it provides 
a basis for allowing the claim.  38 U.S.C.A. § 5108;  
38 C.F.R. § 20.1105.

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When a claimant request to reopen a previous decision that is 
final, the Board must conduct a two-part analysis.  The Board 
must first determine whether the evidence submitted is "new 
and material".  If the Board determines that the veteran has 
submitted evidence that is "new and material," it must 
reopen the claim and evaluate the merits of the claim in view 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). 


With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The Court has stated that in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the U.S. Court of Appeals 
(Court) had erred in adopting the test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 
155 F.3d 1396 (1998).  In Colvin, the Court adopted the 
following rule with respect to the evidence that would 
justify reopeneing a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopeneing disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).


Factual Background

The evidence considered by the RO in October 1957 included 
the veteran's service medical records for his first period of 
service.  The RO found that there was no record of an eye 
injury in service.  The claim was denied as not shown by the 
evidence of record. 

The evidence received since October 1957 includes the report 
of a VA examination conducted in January 1958.  The 
examination report notes that the veteran gave a history of a 
left eye injury when struck by a tree branch in 1954.  He had 
been treated for a few days and cured.  There were no current 
complaints referable to the eye, and no residuals of the 
injury.  On examination of the eyes, the diagnosis was no 
residuals of an injury to the left eye.  

The service medical records from the veteran's second period 
of service show that in an October 1986 Report of Medical 
History obtained in conjunction with his retirement, the 
veteran said that a branch of a tree had caused corneal 
damage in 1954.  He stated that this was resolved.  A medical 
examination conducted at this time was negative for any 
residuals of the injury.  The remaining service medical 
records are negative for any evidence of a left eye 
disability.  

The veteran underwent a VA examination in April 1988.  On 
examination of the eyes, the veteran was noted not to have 
any visual complaints.  The history of the branch injury to 
the eye in 1954 was noted.  Following examination, the 
assessment was low hyperopic astigmatism and presbyopia.  The 
veteran's ocular health was described as normal, and the 
examiner did not note any residuals of the injury to the left 
eye.  

The veteran underwent an additional VA general medical 
examination in May 1988.  A small area of increased nerve 
fibers was noted lateral to the disk in the left eye.  The 
examiner did not render a diagnosis pertaining to the eyes.  

VA treatment records dated in December 1993 show that the 
veteran underwent an eye examination.  The assessment was 
glaucoma suspected with normal intraocular pressures.  No 
residuals of a left eye injury were noted.  

The remaining evidence submitted by the veteran consists of 
additional VA treatment records dated through 1996, as well 
as private medical records and statements from the veteran.  
The medical records are all completely negative for evidence 
of a current left eye disability as a result of a trauma to 
the eye.  The veteran's statements essentially repeat in 
greater detail his contentions regarding how the injury to 
the left eye occurred.  

Analysis

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for the residuals of a left eye injury.  
The October 1957 rating decision which denied the veteran 
entitlement to service connection for a left eye disability 
did so on the basis that a left eye disability was not shown 
by the evidence.  Similarly, none of the additional evidence 
submitted by the veteran demonstrates the existence of a left 
eye disability.  The extensive service medical records for 
the veteran's second period of active service are negative 
for a left eye disability.  

The October 1986 medical history contained in the veteran's 
service medical records merely repeats his contentions that 
an injury to the left eye occurred in 1954, but adds that the 
injury resolved.  The medical examination conducted at that 
time was negative for a residual disability.  The post 
service medical records show hyperopic astigmatism, 
presbyopia, and suspected glaucoma, but are completely 
negative for a residual disability as a result of a trauma to 
the left eye.  Therefore, as none of the evidence submitted 
by the veteran demonstrates he currently has residuals of a 
left eye injury linked to his period of service, it is not 
new or material, and may not serve to reopen his claim.  
38 C.F.R. § 3.156(a).


III.  Entitlement to an increased 
(compensable) evaluation for bilateral 
hearing loss.


Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).



Impairment of hearing acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87.  The schedule takes into 
consideration that a veteran may wear a hearing aid.  
38 C.F.R. § 4.86.

Evaluations for defective hearing range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second. To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6100.

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6101.

Where there is a question as to which of two evaluations may 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background & Analysis

The evidence for consideration includes VA treatment records 
dated July 1993.  The veteran reported asymmetrical hearing 
loss since 1967, left ear greater than right ear, but 
gradually decreasing bilaterally.  He reported bilateral 
tinnitus, which manifested as a periodic hissing sound.  The 
right ear had moderate high frequency sensorineural hearing 
loss, and the left ear had mild to moderate sensorineural 
hearing loss.  

At the July 1995 hearing, the veteran testified that he wore 
hearing aids provided by VA.  The veteran said that when he 
was not wearing his hearing aids, he had problems hearing 
people talk.  He also noted that he had an occasional ringing 
in his ears.  See Transcript. 

The veteran underwent a VA audiological evaluation in August 
1995.  The right ear had pure tone thresholds of 10, 25, 35, 
and 45 decibels for the frequencies of 1000, 2000, 3000, and 
4000 Hertz, respectively.  The left ear had pure tone 
thresholds of 40, 50, 50, and 55 decibels at these same 
frequencies.  These frequencies are the frequencies of normal 
conversation, and are required to be averaged by law.  The 
average threshold for the right ear was 28 decibels, and the 
average threshold for the left ear was 48 decibels.  Speech 
recognition ability was 94 percent for the right ear and 90 
percent for the left ear.  These results are commensurate 
with level I hearing in the right ear and level II hearing in 
the left ear, which yields a zero percent evaluation in 
accordance with the schedular rating criteria.  38 C.F.R. 
§§ 4.85, 4.87, Code 6100.  




In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level I for the right ear and 
level II for the left ear, and that, therefore, a compensable 
rating is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for arthritis of the 
shoulders, right knee, and right elbow; peripheral vascular 
disease; and dermatofibroma of the left wrist and prostatitis 
as secondary to Agent Orange exposure, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a left eye 
disability; the appeal is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied. 





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the regulations governing the evaluation 
of chronic obstructive pulmonary disease were changed during 
the course of the veteran's appeal, effective from October 
1996.  The record indicates that the RO last reviewed the 
veteran's claim in a July 1996 rating decision.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had an opportunity to review the 
veteran's claim under the new regulations.  Therefore, the 
Board finds that this claim must be returned to the RO for 
further consideration.  

Furthermore, the record shows that the veteran was last 
afforded an examination of his chronic obstructive pulmonary 
disease in March 1995.  The Board believes that a 
contemporaneous comprehensive examination would materially 
assist in the evaluation of the veteran's claim.  

The veteran was last examined by VA as to the severity of his 
intervertebral disc syndrome in 1995.  Intervertebral disc 
syndrome is rated under diagnostic code 5293 of the VA 
Schedule for Rating Disabilities.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and Deluca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that diagnostic code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is applicable.  
VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  The codes applied in 
the veteran's ratting for his back disability contemplate 
limitation of motion of the lumbar spine in evaluating the 
claimant's appeal for increased compensation benefits.

The 1995 VA examination of the veteran did not include by the 
examiner an evaluation of functional loss due to pain "on 
use or due to flare-ups", weakened movement, etc.  A 
contemporaneous examination addressing 38 C.F.R. §§ 4.40, 
4.45, 4.59 would materially assist in the adjudication of the 
claimant's appeal.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes affording the veteran adequate medical examinations 
and obtaining all relevant records.  Therefore, in order to 
assist the veteran in the development of his claim and to 
afford him due process, the Board remands this claim for the 
following actions:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for his 
intervertebral disc syndrome and chronic 
obstructive pulmonary disease since 1995.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment reports from 
all identified sources whose records have 
not previously been obtained.  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should arrange for a VA 
pulmonary examination of the veteran by 
an appropriate specialist to determine 
the current nature and extent of severity 
of his chronic obstructive pulmonary 
disease.  The claims file, copies of the 
previous and amended criteria for rating 
respiratory disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special tests and studies should be 
conducted.  Any opinions expressed as to 
severity of chronic obstructive pulmonary 
disease must be accompanied by a complete 
rationale.

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
for the purpose of ascertaining the 
nature and extent of severity of his 
intervertebral disc syndrome.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  




The examiners must address criteria 
pertaining to functional loss due to pain 
on flare-ups, weakened movement, etc. set 
out in the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

Any opinions expressed as to the severity 
of intervertebral disc syndrome must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995)

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for intervertebral 
disc syndrome and chronic obstructive 
pulmonary disease.  The claims should be 
evaluated under the criteria of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 as to intervertebral 
disc syndrome, and previous and amended 
criteria as to chronic obstructive 
pulmonary disease, with application of 
those criteria more favorable to the 
veteran.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


